
	

114 HRES 605 IH: Expressing the sense of the House of Representatives that the Office of Technology Assessment should be reestablished.
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 605
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Foster submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Office of Technology Assessment
			 should be reestablished.
	
	
 Whereas the Office of Technology Assessment (OTA) was created in 1972 to provide Members of Congress and congressional committees with objective analysis of increasingly complex scientific and technical issues faced by our country;
 Whereas for over 20 years and 11 sessions of Congress, the OTA produced trustworthy, nonpartisan technical reports on issues as far ranging as nuclear arms control, electronic health records, and oil and shale technologies;
 Whereas the expertise provided by the OTA saved taxpayers billions of dollars by identifying cost-effective areas for future investment and avoiding wasting money on technologies and policies that did not and could not work;
 Whereas the OTA contributed to the security and economic growth of our Nation by providing timely and forward looking analysis of technological threats and opportunities;
 Whereas it is frequently necessary for Members of Congress to make informed policy decisions about rapidly changing technologies that are often outside their technical areas of expertise;
 Whereas in the 20 years since Congress has suspended appropriations for the OTA, the United States has missed significant opportunities for reallocating Federal spending to better align with current and future technological reality; and
 Whereas 90 organizations came together to call for the OTA to be funded once again by Congress: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the legislative process would greatly benefit from once again having an office dedicated to giving nonpartisan, technical advice to Congress;
 (2)the Office of Technology Assessment represents a cost-effective improvement to the governance of our country; and
 (3)funding should be restored to the Office of Technology Assessment.  